DETAILED ACTION
1.	This office action is in response to the arguments filed on 1/06/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/29/2018 and 8/09/2019 have been considered by the examiner.

Drawings
4.	The drawings submitted on 1/17/2020 are acknowledged and accepted by the examiner.

Response to Arguments
5. 	Applicant's arguments filed 1/06/2021 have been fully considered but they are not persuasive.
 	Applicant argues “Claims 16-19 and 26 are rejected under 35 U.S.C. § 102(a)(1) as allegedly anticipated by U.S. Patent No. 4,720,668 (hereinafter “Lee”). The rejection is respectfully traversed. Lee discloses, in FIG. 18E (reproduced and annotated below), a boost quaS1-resonant converter including an input voltage Vi, a resonance capacitor Cr, an inductor Li, a resonance inductor Lr, a diode Do, a capacitor Co, a resistor Ro, 


6.	Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figure 18E of Lee discloses the power conversion device is as the Circuit of FIG 18E.  The power conversion device in figure 18E comprises the pair of power feed buses through (Cr, Li, Lr, Do), through conductor between Vi and Ro; the reactor; the switching element S1; the impedance circuit Cr; the impedance of feed bus through Cr, Li, Lr, Do; the first power feed bus through Cr, Li, Lr, Do; and the second power feed bus through conductor between V1, Ro.
	The power conversion device in FIG-18E configured to convert power supplied at V1 to the output voltage on resistor RO by the pair of power feed buses through Cr, Li, Lr, Do and through conductor between V1, Ro. The power conversion device comprises the reactor Li in the first feed bus through Cr, Li, Lr, Do. The power conversion device comprises the switching element S1 to convert the power supplied at V1 to the output voltage on resistor Ro by switching of S1. The power conversion device comprises
the impedance circuit Cr. The impedance circuit Cr arranged in parallel with respect to the reactor Li.
	The abstract of Lee shows “the switch is operated at a switching frequency in excess of 1 MHz and in the order of 10 to 20 MHz or greater”. The high frequency of  first power feed bus Cr, Li, Lr, Do become lower. Thus, the impedance circuit Cr configured to make the impedance of first power feed bus through Cr, Li, Lr, Do become lower and close to the impedance of second power feed bus through conductor between V1 and Ro.
Applicant does not specify how to make the impedance of first power feed bus of the pair of power feed buses close to the impedance of second power feed bus in details. 

Claim Rejections - 35 USC §102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the baS1s for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory baS1s for the rejection will not be conS1dered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	 Claims 16-18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee [4,720,668].


a reactor [Li, FIG-18E] connected to one [feed bus through Cr, Li, Lr, Do, FIG-18E] of the pair of power feed buses [feed bus through Cr, Li, Lr, Do, FIG-18E], [feed bus through conductor between Vi and Ro, FIG-18E];
a switching element [S1, FIG-18E] that converts power supplied [VI, FIG-18E] to the pair of power feed buses [feed bus through Cr, Li, Lr, Do, FIG-18E], [feed bus through conductor between Vi and Ro, FIG-18E] by switching [by S1, FIG-18E];
an impedance circuit [CR, FIG-18E] arranged in parallel [CR and Li are in parallel, FIG-18E] with respect to the reactor [Li, FIG-18E], wherein the impedance circuit [CR, FIG-18E] configured such that an impedance [impedance of feed bus through Cr, Li, Lr, Do, FIG-18E] of first power feed bus [feed bus through Cr, Li, Lr, Do, FIG-18E] of the pair of power feed buses [feed bus through Cr, Li, Lr, Do, FIG-18E], [feed bus through conductor between Vi and Ro, FIG-18E] close [the parallel connection of impedance circuit Cr and reactor Li configured to make the impedance of resonance circuit Cr, Li become lower. The resonance circuit Cr, Li also configured to make the impedance of first power feed bus Cr, Li, Lr, Do become lower. Thus, the impedance of first power feed bus Cr, Li, Lr, Do configured to make the impedance of first power feed bus through Cr, Li, Lr, Do become lower and close to the impedance of second power feed bus through conductor between V1 and Ro] to an impedance [impedance of feed bus through conductor between Vi and Ro, FIG-18E is about zero 

Regarding claim 17, Lee further discloses the impedance circuit [CR, FIG-18E] includes a capacitance element [Cr, FIG-18E].

Regarding claim 18, Lee further discloses an electrostatic capacitance [electrostatic capacitance of Cr, FIG-18E] of the capacitance element [Cr, FIG-18E] is larger than a parasitic capacitance [parasitic capacitance in Li, FIG-18E], [reactor or inductor or choke or coil has very small value of parasitic capacitance] included in the reactor [Li, FIG-18E].

Regarding claim 26, Lee further discloses the impedance circuit [CR, FIG-18E] is constituted by discrete parts [CR, FIG-18E].

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee [4,720,668] and in view of Hwang [2014/0241018].

Regarding claim 19, Lee does not disclose a first resonance frequency by an electrostatic capacitance of the capacitance element and an inductance of the reactor is higher than a switching frequency of the switching element.
However, Hwang teaches a first resonance frequency [resonance frequency of Cr, Lr, FIG. 2, (paragraph 0029)] by an electrostatic capacitance [electrostatic capacitance of Cr, FIG. 2] of the capacitance element [Cr, FIG. 2] and an inductance [inductance of Lr, FIG. 2] of the reactor [Lr, FIG. 2] is higher than [the resonant switching converter can be operated at frequencies below the resonant frequency of the resonant tank in which the transistor switches are operated at the same switching frequency, (paragraph 0029)] a switching frequency [switching frequency of Q2, FIG. 2, (paragraph 0029)] of the switching element [Q2, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power conversion device of Lee to include a first resonance frequency by an electrostatic capacitance of the capacitance element and an inductance of the reactor is .

Allowable Subject Matter
10.	 Claims 20-25 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 20, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the power converS1on device wherein a low-pass filter connected between the pair of power feed buses on an upstream side of the reactor, wherein a first resonance frequency by an inductance of the reactor and an electrostatic capacitance of the capacitance element is higher than a cutoff frequency of the low-pass filter”.
For claim 23, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the power conversion device, wherein the reactor connected to the first power feed bus, the impedance circuit includes a resistance element, and a resistance value of the resistance element is smaller than a resistance value of the second power feed bus which the impedance circuit is not connected to”.

For claim 27, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the power conversion device, wherein the reactor is connected to the first power feed bus, and the impedance circuit is a conductive member that is capacitively coupled to the pair of power feed buses and that is provided away from the first power feed bus which the impedance circuit is connected to”.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.

Conclusion
11.	 THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is asS1gned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        
/Trinh Dang/
Examiner, Art Unit 2838